Lewis, J.
(dissenting).
I differ from the views of the majority on the question of contributory negligence, and first call attention to the evidence bearing on that subject, not referred to in the opinion.
Ofelt testified that plaintiff did not stop after he got off his engi:ue. “He walked kind of west, looking at the cars, and then looking at Casura there, to see whether they were coupled together, giving signals for the engineer to come ahead.” (Folio 279.) This witness also stated that plaintiff’s attention was on his work. (Folio 318.) Casura, a switchman stationed four cars west of plaintiff, testified that plaintiff walked diagonally towards the west-bound main track, at the same time giving a signal to slack ahead, which indicated that the engineer was tó slack ahead enough to take up the slack of this string of cars, to see that they were all coupled (folio 242) ; but, before the engineer could or did respond to the signal, 229 came down and struck him (folio 250).
*410Plaintiff was a very frank, responsive witness, and on cross-examination was led to make admissions which should not control. When asked to state in his own way how it happened, he said: “I made four steps watching that coupling, and when that coupling was made I started down to make my own cut, and made about eight steps more, and just as I started down there, when I finished up the eight steps, I got a glance of Casura. Just as I got a glance of Casura, I gave him the signal, and just as I had my arms up I was hit.” (Folio 372.) “When it hit me it hit me like a streak of lightning.” (Folio 373.)
The portions of plaintiff’s testimony set out in the opinion were given in response to cross-questions; but at folio 457 he stated that he was engaged in his work, and at folio 380 that in doing his work he relied on the custom of looking out for switchmen while operating in that place. He knew the time of all the regular trains, and it was the custom to notify the switchmen of all specials. (Folio 477.) At folios 501, 502, and 512, plaintiff explains why he walked so far south towards the west main. It was to see whether the cars he was to take out were coupled together, and that his attention was on the cars. No. 229 was the only engine under steam in the yard, and was at the water plug when plaintiff’s engine passed up west on the lead track. (Folios 363, 364.) It was not expected up on the main so soon, and about three times out of five it went- west through the new yard, instead of on the west main. (Folios 507, 508.) Plaintiff’s negligence is placed on his neglect to look east while walking the eight steps. To walk eight steps at a moderate rate only requires about seven seconds. During those seven seconds plaintiff’s attention was on the cars, to see if they were coupled. He had no reason to expect 229 at that particular time, although he knew she might come up the west main to arrange for the transfer train. He might have looked east and avoided danger, had it occurred to him; but because he did not look, under the circumstances, should not condemn him as guilty of contributory negligence.
The two cases cited as authority are different in the facts. In Magliani v. Minnesota Transfer Ry. Co., the plaintiff was not engaged in any duty whatever, but was passing through the yards on *411his way to his boarding house. In the Hammer case, the plaintiff was going to the water tank to assist in starting an engine, and walked down the track instead of in a safe place beside it. He stopped, and was absorbed in lighting his pipe, but not in the performance of his duties. In my judgment, this case is clearly within the principles of the Graham, Joyce, Floan, and Cornell cases. Whether plaintiff was guilty of negligence during that seven seconds is a question concerning which reasonable men may differ, to say the least.
I therefore dissent.